Citation Nr: 0000854	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for the residuals of 
histoplasmosis.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbar back strain and degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., an 
attorney


WITNESS AT HEARINGS ON APPEAL

Appellant, his spouse, his mother, his brother and an 
acquaintance


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972 and subsequent service in the National Guard and United 
States Army Reserves.  

The appeal arises from a rating decision dated in April 1996 
in which the Regional Office (RO) granted service connection 
for lumbar back strain and degenerative disc disease of the 
lumbar spine and assigned a 10 percent evaluation for that 
disability, effective April 12, 1995.  At that time, the RO 
also denied service connection for post-traumatic stress 
disorder, histoplasmosis, hearing loss disability and 
tinnitus.  The veteran subsequently perfected an appeal of 
that decision; and the Board of Veterans' Appeals (Board) 
remanded the case in November 1998.  In July 1999, the RO 
granted a 40 percent evaluation for lumbar back strain with 
degenerative disc disease, effective April 12, 1995.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has histoplasmosis or 
any residuals of histoplasmosis which are causally related to 
service or to any incident or event therein. 

2.  All relevant information necessary for an equitable 
disposition of the appeal of the claims for entitlement to 
service connection for hearing loss disability, tinnitus, and 
a low back disability has been developed.  

3.  The veteran has bilateral hearing loss disability due to 
noise exposure during active service.  

4.  The veteran currently has tinnitus which had its onset 
during active service.  

5.  The veteran's lumbar back strain and degenerative disc 
disease of the lumbar spine are productive of no more than 
severe disability with recurring attacks, with intermittent 
relief, and is not productive of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

6.  The veteran's lumbar back strain and degenerative disc 
disease of the lumbar spine are productive of no more than 
severe functional impairment due to pain.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for the residuals of histoplasmosis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Hearing loss disability was incurred in service.  
38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).  

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (1999).  

4.  The criteria for an evaluation in excess of 40 percent 
for lumbar back strain and degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran contends histoplasmosis had its onset in service 
in the Spring of 1971; and he is seeking to establish 
entitlement to service connection benefits for the residuals 
of histoplasmosis.  However, the veteran has submitted no 
competent evidence tending to show that he currently has a 
disability related to any histoplasmosis which may have been 
present in service.  Therefore, the Board finds that the 
claim for entitlement to service connection for the residuals 
of histoplasmosis is not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for the 
residuals of histoplasmosis.  Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

As for the veteran's claims for entitlement to service 
connection for hearing loss disability and tinnitus, the 
Board find those claims well-grounded in light of the 
evidence discussed below.  Murphy, 1 Vet. App. 78.  The Board 
also finds that the VA has met its duty to assist in 
developing the facts pertinent to such claims.  38 U.S.C.A. 
§ 5107.  

The veteran testified at the RO hearing in September 1999 
that his tinnitus began in service.  He also contends that 
his hearing loss disability is due to noise exposure while in 
service.  

The veteran underwent a VA medical examination in July 1995; 
and the diagnoses included hearing impairment and tinnitus.  
While the examiner did not relate either of those 
disabilities to service or noise exposure during service, the 
examiner at an August 1995 VA audiological evaluation related 
that tinnitus was persistent since its onset in 1971 while 
the veteran was serving in Vietnam.  Furthermore, the 
veteran's testimony is competent evidence with which to 
establish the presence of tinnitus or ringing in the ears.  
As there is no competent evidence to the contrary, the Board 
finds that the veteran currently has tinnitus which had its 
onset in active service. 

The Board also notes that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The VA audiological 
examination in August 1995 revealed auditory thresholds in 
excess of 40 at the frequencies of 3,000 and 4,000 Hertz in 
both ears.  Thus, there is competent evidence that the 
veteran currently has a bilateral hearing loss disability for 
VA purposes.  

The claims file also includes the report of a service medical 
examination performed in November 1992, in connection with 
the veteran's service in the United States Army Reserves.  
According to the "Report of Medical History" associated 
with the examination, the veteran reported having experienced 
hearing loss.  The examiner related that hearing loss was 
secondary to exposure to aircraft during Vietnam.  According 
to the veteran's DD Form 214, he was an aircraft mechanic in 
service.  Again, the claims file includes no medical evidence 
tending to establish that the veteran's current hearing loss 
disability is not due to noise exposure during active service 
or that such disability is due to another cause.  Therefore, 
in light of the evidence of record, the Board finds that the 
veteran currently has bilateral hearing loss disability due 
to noise exposure while in active service.  


II.  Evaluation of Lumbar Back Strain and
Degenerative Disc Disease of the Lumbar Spine

The Board finds that the veteran's claim regarding evaluation 
of his service-connected low back disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.45.  
Additionally, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board also notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

The Board also notes that a June 1999 VA examiner reported 
that findings regarding the veteran's low back, which are 
discussed in detail below, represented arthritic changes.  
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Also, according to a recent decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for the veteran's service-connected 
low back disability.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in April 1996 and subsequent rating 
decisions, the RO addressed all of the evidence of record.  
Thus, he was not harmed by the absence of a "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119.  
Additionally, in reaching the determination below, the Board 
has considered whether staged ratings should be assigned.  
The Board concluded that the disability has not significantly 
changed and a uniform evaluation is appropriate in this case.  

The highest rating available under Diagnostic Codes 5292 and 
5295 is 40 percent.  38 C.F.R. Part 4.  Therefore, the Board 
will evaluate the veteran's lumbar back strain and 
degenerative disc disease of the lumbar spine under the 
provisions of Diagnostic Code 5293, which provides for an 
evaluation in excess of 40 percent.  

Under the provisions of Diagnostic Code 5293, a 10 percent 
evaluation is warranted when the disability is mild; a 20 
percent evaluation is warranted when the disability is 
moderate with recurring attacks; a 40 percent evaluation is 
warranted when the disability is severe with recurring 
attacks, with intermittent relief; and a 60 percent 
evaluation is warranted when the disability is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. Part 4.  

The VA medical examination in July 1995, referred to above, 
included examination of the lumbar spine.  On examination, 
straight leg raising to about 60 degrees on either side 
elicited some low back pain.  However, there was no localized 
weakness of either lower extremity; and pinprick examination 
was normal in either lower extremity.  The veteran underwent 
another VA examination of the spine in June 1999.  At the 
examination, the veteran was able to heel and toe walk well.  
In the sitting position, his reflexes were physiological.  
Palpation of the lumbar spine revealed pain overlooking the 
sacroiliac articulation, more severe on the left than the 
right.  Straight leg raising was positive on the left side, 
producing pain in the back.  Sensory evaluation revealed a 
varied response.  

The July 1995 VA examination also revealed no muscle spasm.  
A March 1998 VA outpatient treatment record also shows that 
the veteran had no spasms; and the June 1999 VA examiner 
reported that that examination showed no muscle spasms.  
Thus, the preponderance of the objective medical evidence is 
against finding that his degenerative disc disease is 
manifested by persistent muscles spasms.  Moreover, the 
veteran testified at a RO hearing in September 1999 that he 
experienced spasms but described their frequency as 
occasional rather than persistent with little intermittent 
relief.  

A VA outpatient treatment record dated in March 1998 shows 
that the veteran's ankle reflexes were absent.  However, the 
July 1995 VA examination revealed that Achilles reflexes were 
3+ bilaterally; and the VA examiner in June 1999 reported 
that the veteran did not show absent ankle jerk.  Thus, the 
preponderance of the objective medical evidence is against 
finding that his service-connected degenerative disc disease 
is manifested by persistent absent ankle jerk.  

At the June 1999 VA examination, the veteran complained of 
continuous pain when walking.  He ranked his day to day pain 
at a level of 8, with a maximum of 10 for comparison.  He 
related that he was capable of sitting approximately 15 
minutes, at which time he must move.  Additionally, if he sat 
with his legs crossed, it was painful to uncross them.  At a 
RO hearing in September 1999, the veteran testified that he 
might have 15 to 20 minutes of relief from back pain with 
medication.  He added that the pain started in his back and 
radiated down both legs.  He also testified that he was able 
to sit for 40 to 45 minutes before he had to stand up and 
move around and that he could stand for 5 minutes.  While the 
veteran's testimony regarding how much relief medication 
provided from his back pain and his having continuous pain 
when walking tend to support finding that he has little 
intermittent relief from pain associated with his service-
connected low back disability, the preponderance of the 
evidence is against finding that he has persistent symptoms 
such as muscle spasm and absent ankle jerk.  Moreover, his 
complaints, regarding the amount of time he is able to sit, 
reported at a VA examination a few months prior to the 
September 1999 hearing are not consistent with his hearing 
testimony, at which he reported being able to sit for a 
longer period of time before having to stand up and move.  

In light of all of the evidence, the Board finds that the 
criteria for a 40 percent evaluation under Diagnostic 
Code 5293 more closely reflect the degree of severity of the 
veteran's service-connected lumbar back strain and 
degenerative disc disease of the lumbar spine than the 
criteria for a 60 percent evaluation under that Diagnostic 
Code.  The Board also notes that the June 1999 VA examiner 
described the veteran's degenerative disc disease between L5 
and S1 as severe and his degenerative disc disease between L4 
and L5 as moderately severe.  No one who has examined the 
veteran has described his service-connected low back 
disability as pronounced.  

As for the issue of whether a rating in excess of 40 percent 
is warranted for functional impairment due to pain, in 
addition to the veteran's complaints regarding pain when 
walking and the length of time he is able to sit and stand, 
he testified in September 1999 that a nurse told him not to 
lift more than 10 pounds.  

The objective evidence regarding functional limitation due to 
pain includes the results of the VA examinations in July 1995 
and June 1999.  At the earlier examination, the veteran 
complained of some low back pain on forward flexion of his 
back in all directions and straight leg raising to about 60 
degrees on either side elicited some low back pain.  However, 
the July 1995 VA examination revealed no localized weakness 
of either lower extremity.  At the June 1999 VA examination, 
the veteran was able to heel and toe walk well.  Palpation of 
the lumbar spine revealed pain overlooking the sacroiliac 
articulation, more severe on the left than the right.  
Straight leg raising was positive on the left side, producing 
pain in the back.  On forward flexion, he started having back 
pain at 30 degrees.  He flexed from that position to 50 
degrees, at which point he could flex no further.  He 
grimaced and exhaled abruptly occasionally during the 
examination. Side bending showed a range of 25 degrees.  
Extension showed a range of 15 degrees.  These ranges could 
not be increased by any passive means.  The extremes of all 
the ranges were pain producing.  

The June 1999 VA examiner reported that the restriction of 
range of motion that was imposed on the condition of the 
lumbar spine represented the etiology of limitation of 
function.  He did not attribute any functional impairment to 
neurological symptoms produced by the service-connected 
degenerative disc disease.  Also, while the July 1995 
examination revealed no localized weakness, the June 1999 
examiner added that the restriction of range of motion 
produced pain, which in turn produced a weakened movement, 
and that fatigability with use would result.  Also according 
to the latter examiner, any incoordination encountered 
accidentally would create back pain due to the veteran's 
efforts to correct his balance, for example.  However, even 
with pain, the veteran had no more than overall moderate 
limitation of motion on examination.  See 38 C.F.R. Part 4, 
Diagnostic Code 5292.  

In light of the above discussion, the Board finds that the 
veteran's service-connected low back disability is productive 
of no more than severe functional impairment due to pain and 
that a rating in excess of 40 percent is not warranted for 
such impairment.  38 C.F.R. § 4.40, 4.45, 4.59, Part 4, 
Diagnostic Code 5293. 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for lumbar back 
strain and degenerative disc disease of the lumbar spine.  


ORDER

Service connection for the residuals of histoplasmosis is 
denied.  

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  

An increased evaluation for lumbar back strain and 
degenerative disc disease of the lumbar spine is denied.  


REMAND

Additional evidence pertinent to the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder was received at the Board in December 1999.  
However, the veteran did not waive consideration of that 
evidence by the RO; and the last supplemental statement of 
the case issued in this case was issued in October 1999.  
Therefore, a remand is warranted so that the RO may review 
the additional evidence.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  For that reason 
and to ensure due process, the case is REMANDED to the RO for 
the following action: 

The RO should again review the record in 
light of all additional evidence received 
since the October 1999 supplemental 
statement of the case was issued.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  


Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

